DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 6 recites limitation “the third thickness is equal to the second thickness”, which failed to further limit its base claim 2.   Why is the third thickness “equal to” the second thickness when its base claim 2 recites “the third thickness is “different from” … the second thickness?”
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 20190067278) in view of Yin et al. (US 2019/0006235).
	In re claim 1, Seo et al., in Fig. 6B and corresponding text, teach a semiconductor device, comprising:
a substrate 100 having a trench 132;
a gate dielectric layer 210 ([0048]) covering a surface of the trench 132;
a gate electrode 240 ([0047]) filling a lower portion of the trench 132;
a capping pattern 250 ([0040]) on the gate electrode 240 in the trench 132; and
a work function control pattern 270 ([0075]) between the gate electrode 240 and the capping pattern 250 in the trench 132, 
	wherein the gate dielectric layer 210 comprises:

	a second segment S2 provided between the capping pattern 250 and the trench 	132 and having a second thickness, the second thickness is equal to the first 	thickness.            

    PNG
    media_image1.png
    446
    767
    media_image1.png
    Greyscale


	Seo et al. do not teach that the second thickness of the second segment S2 is less than the thickness of the first segment S1.  Yin et al., however, in an analogous art of forming a material layer in the trench, teach the material layer 702 formed in the trench having the second segment with the thickness being less than that of the first segment (Fig. 7).

    PNG
    media_image2.png
    347
    676
    media_image2.png
    Greyscale


	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the gate dielectric layer of Seo with Yin’s teaching so that second thickness of the second segment S2 in Seo reference is less than the thickness of the first segment S1 in Seo reference.   The motivation for doing so is to provide a wider opening in the upper portion of the inner-sidewall of the gate dielectric layer, which in turn would prevent void formation in the subsequently formed material layers (e.g. gate electrode, work function control pattern and the capping pattern in this case). (See [0047] in Yin reference about eliminating void formation)

	In re claim 2, by modifying the gate dielectric layer of Seo reference with Yin’s teachings, a third thickness of a third segment between the work function control pattern 270 and the trench 132 would be different from the first thickness and the second thickness.
	In re clam 3, Yin’s teachings would remedy the deficiencies of Seo’s teachings, because Yin et al. teach that the third thickness in the third segment is less than the first thickness in the first segment and greater than the second thickness in the second segment.

	In re claims 4 and 20, the selection of the second and third thickness is obvious because it is a matter of determining optimum process condition by routine experimentation with a limited number of species.  In re Jones, 162 USPQ 224 (CCPA 1955)(the selection of optimum ranges within prior art general conditions is obvious) and In re Boesch, 205 USPQ 215 (CCPA 1980)(discovery of optimum value of result effective variable in a known process is obvious).  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See M.P.E.P. 2144.05, III  In this regard, Yin’s teachings would remedy the deficiencies of Seo’s teachings and provide the motivation for the modification, as Yin reference teaches different thicknesses for the second and third thickness for the benefit of eliminating void formation in the material layer formed in the opening of the gate dielectric layer.

	
	In re claim 10, Seo et al., in Fig. 6B and corresponding text, teach that the work function control pattern 270 comprises a material doped with N-type impurities (i.e. n-type polysilicon, [0077]).

	In re claim 11, Seo et al., in Fig. 6B and corresponding text, teach that the work function control pattern 270 comprises polysilicon doped with N-type impurities ([0077]), and the gate electrode 240 comprises one of Ta, W, and Ti ([0047]).

	In re claim 9, in view of claims 10, 11, Seo et al. inherently teach that a work function of the work function control pattern 270 is less than a work function of the gate electrode 240, because Seo et teach the similar materials for the work function control pattern 270 (i.e. polysilicon doped with N-type impurities and the gate electrode 240 (e.g. Ta, W or Ti), which implies that the similar materials would have the similar properties.

	In re claim 19, Seo et al., in Fig. 6B and corresponding text, teach a semiconductor device, comprising:
a device isolation layer 120 ([0059]) that defines active regions 110 ([0061]) of a substrate 100; and 
a gate line structure 202(200) that intersects the active regions 110 and is buried in a trench 132 of the substrate 100,
	wherein the gate line structure 202(200) comprises:
a gate electrode 240 that fills a lower portion of the trench 132; 
a work function control pattern 270 on the gate electrode 240 in the trench 132; 
a capping pattern 250 on the work function control pattern 270 in the trench 132; and
a gate dielectric layer 210 that extends along a surface of the trench 132 and covers surfaces of the gate electrode 240, the work function control pattern 270, and the capping pattern 250,
	wherein the gate dielectric layer 210 comprises:
	a first segment S1 provided between the gate electrode 240 and the trench 132 	and having a first thickness;
	a second segment S2 provided between the capping pattern 250 and the trench 	132 and having a second thickness; and
	a third segment S3 provided between the work function control pattern 270 and 	the trench 132 and having a third thickness.
	
	Seo et al do not teach that the second thickness being less than the first thickness; and the third thickness being greater than the second thickness.  However, Yin’s teachings would remedy the deficiencies of Seo reference, as stated above in the rejection against claim 1, because Yin et al. teach that second thickness in the second segment is less than the first thickness in the first segment; and the third thickness in the third segment is greater than the second thickness in the second segment.  The motivation for doing so is to provide a wider opening in the upper portion of the inner-sidewall of the gate dielectric layer, which in turn would prevent void formation in the subsequently formed material layers (e.g. gate electrode, work function control pattern and the capping pattern in this case). (See [0047] in Yin reference about eliminating void formation)

Allowable Subject Matter
Claims 12-18 are allowed.
Claims 5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2019/0067278.   The improvement comprises a liner layer surrounding the work function control pattern in the trench, wherein a sum of a thickness of the liner layer and the third thickness is equal to the first thickness (claim 5); after forming the gate electrode and the work function control pattern in the trench, forming the gate dielectric layer to have a second thickness less than the first thickness, wherein the gate dielectric layer having the second thickness is exposed to a first exposure region in the trench (claim 12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 13, 2021



/HSIEN MING LEE/